Citation Nr: 0823310	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 8, 2005, 
for the award of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

The veteran submitted his claim for VA pension on February 
18, 2004, claiming that permanent and total disability began 
in August 2003; there is no indication that for a period of 
30 days from August 9, 2003, the veteran was prevented by a 
disability from applying for VA pension or that he applied 
for a retroactive award within one year of that date.  


CONCLUSION OF LAW

The criteria for an effective date of February 18, 2004, but 
not before, for nonservice-connected pension benefits are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

The statutory criteria for the determination of an effective 
date of an award of disability pension are set forth in 38 
U.S.C.A. § 5110 and implemented by regulation.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of pension or a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date of a claim for 
disability pension shall not be earlier than the date of 
receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

An earlier effective date for pension benefits can be 
warranted based on the 
application of the provisions of 38 C.F.R. § 
3.400(b)(1)(ii)(B).  Under this regulation, if within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. § 
3.400(b)(1)(ii)(B); see also 38 C.F.R. § 3.151(b).  

In this case, on February 18, 2004, the RO received a claim 
for nonservice-connected pension benefits.  On June 8, 2005, 
the RO received duplicate evidence from the veteran under 
cover of a letter from the veteran's representative 
indicating that he was resubmitting evidence previously 
submitted February 18, 2004.  In September 2005, the RO 
issued a letter advising the veteran that an award for 
disability pension had been approved effective July 1, 2005.  
The veteran disagreed with the effective date assigned.  In 
the Statement of the Case (SOC), the Decision Review Officer 
noted that the February 18, 2004 submission was submitted 
with VA Form 21-526 for another veteran.  

However, the Board has compared the Social Security number 
and date of birth on the VA Form 21-526 submitted in February 
2004 with this veteran's Social Security number and date of 
birth and find that they match.  Thus, the Board finds that 
the veteran submitted his claim for nonservice-connected 
pension benefits on February 18, 2004.  

The Board must conclude, however, that the provisions that 
the veteran file a claim within a year of becoming 
permanently and totally disabled are not met.  On the 
veteran's original application, received in February 2004, he 
indicated that he last worked on August 3, 2003 and that he 
suffered a stroke and was hospitalized from August 9, 2003 to 
August 15, 2003.  The evidence does not indicate that the 
veteran filed a claim for retroactive award by August 15, 
2004.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of 
February 18, 2004, for a grant of nonservice-connected 
pension benefits, but a preponderance of the evidence is 
against a date prior thereto.    




ORDER

Entitlement to an effective date of February 18, 2004, but 
not before, for the award of nonservice-connected pension 
benefits is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


